Cook, J.,
delivered the opinion of the court.
Appellee, T. Gr. Hibbler, filed his bill of complaint in the chancery court of Jackson county praying that the court confirm his tax title to certain described lands. Without going into the course of the pleadings, it is sufficient to say that the cause is here for review upon an appeal of the defendant in the court below from a decree of the court overruling his demurrer to the bill of complaint.
The case made by the bill is about this: Complainant bought the lands described at a tax sale, regularly made, on the day fixed by law, March 4, 1907, for taxes unpaid for the fiscal year 1906. The tax collector inadvertently and by a clerical error recited in his deed that the sale was made on the 4th day of March, 1906, for the taxes assessed thereon for the year 1906'. The officers charged with that duty delivered the deed executed by the tax collector to complainant, and complainant refused to accept same, because he was advised that the erroneous recital in the deed rendered same invalid.
In the meantime the term of office of the tax collector who made the sale and executed the deed had expired. Whereupon the bill alleges that complainant filed his petition with the board of supervisors, under section 2771 of the Code of 1906, reciting the facts above stated, and made proof of the purchase of the land and the payment of the money to the tax collector. The board of supervisors directed the successor of the tax collector who made the sale to execute a proper deed to complainant, which was accordingly done. Upon the last-named deed the chancery court was asked to confirm his tax title. The chancellor erred in overruling the demurrer of appellant to this bill of complaint.
It seems clear to us that section 2771 of the Code has no application to the facts of this case. The tax collector in this instance did not “fail to make a conveyance.” A conveyance was made which was ineffectual. *436This deed cannot be reformed, nor can it be validated by an ex parte proceeding before the board of supervisors. The statute will not be enlarged to cover cases not coming within its terms.
The judgment of the court below is reversed, and the bill dismissed.

Reversed and dismissed.